Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14, 16-17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujieda et al. (2008/0302970).
	Regarding claim 1, Fujieda discloses a radiation detector comprising a portion in which a substrate (Fujieda, [0035], substrate 3) in which a plurality of pixels for accumulating electric charges generated in accordance with light converted from radiation are formed in a pixel region (Fujieda, [0037], photodiode 7), a conversion layer that converts the radiation into light (Fujieda, [0040], scintillator layer 31), a reflective pressure sensitive adhesive layer that reflects the light converted by the conversion layer (Fujieda, [0041], reflective layer 42), an adhesive layer that covers a region including a region ranging from an end part of the pressure sensitive adhesive layer to a surface of the substrate are provided in this order wherein the conversion layer includes a peripheral edge part and a central region (Fujieda, [0041] moisture proof layer 44), and wherein the adhesive layer covers the entire central region of the conversion layer and a portion of the peripheral edge part of the conversion layer (Fujieda, [0075]).  
	Regarding claim 2, Fujieda further discloses the pressure sensitive adhesive layer is formed on a base material ([0041], reflective layer 42), and the pressure sensitive adhesive layer ([0041], anhesive layer 43) is disposed on the conversion layer side (unclear, formed on the conversion layer side of what?).  
	Regarding claim 3, Fujieda further discloses the base material has reflectivity.  ([0041], reflective layer 42)
	Regarding claim 4, Fujieda further discloses the pressure sensitive adhesive layer is a pressure sensitive adhesive resin in which an inorganic white powder is dispersed.  (Fujieda, [0042])
	Regarding claim 5, Fujieda further discloses the pressure sensitive adhesive layer has a laminated structure in which a reflective and metallic first pressure sensitive adhesive film (Fujieda, [0042]) and a reflective and resinous second pressure sensitive adhesive film are laminated(Fujieda,[0058]), and the second pressure sensitive adhesive film is disposed on the conversion layer side.  
	Regarding claim 6, Fujieda further discloses a protective layer that covers the pressure sensitive adhesive layer and the conversion layer.  (Fujieda, moisture-proof layer 44)
	Regarding claim 7, Fujieda further discloses the protective layer has a laminated structure in which a polyethylene terephthalate film and an aluminum film are laminated.  (Fujieda, [0063],[0064])
	Regarding claim 8, Fujieda further discloses a peripheral edge part of the conversion layer has an inclination such that a thickness thereof decreases toward an outside, and an outer periphery of the pressure sensitive adhesive layer is located at the peripheral edge part of the conversion layer.  (Fujieda, Fig. 6)
 	Regarding claim 9, Fujieda discloses a radiation detector comprising a portion in which: a substrate in which a plurality of pixels for accumulating electric charges generated in accordance with light converted from radiation are formed in a pixel region (Fujieda, [0037]); a conversion layer that converts the radiation into light (Fujieda, [0040]); and a reflective pressure sensitive adhesive layer that reflects the light converted by the conversion layer and covers a region including the entire conversion layer and a region ranging to the surface of the substrate, are provided in this order.  
	Regarding claim 10, Fujieda further discloses the pressure sensitive adhesive layer is a thermoplastic resin in which an inorganic white powder is dispersed.  (Fujieda, [0053], [0054])
	Regarding claim 11, Fujieda further discloses a protective layer that covers the pressure sensitive adhesive layer.  (Fujieda, moisture-proof layer 44)
	Regarding claim 12 Fujieda further discloses the protective layer has a laminated structure in which a polyethylene terephthalate film and an aluminum film are laminated.  (Fujieda, [0063], [0064])
	Regarding claim 13, Fujieda further discloses an outer periphery of the protective layer is sealed with a sealant.  (Fujieda, [0094])
	Regarding claim 14, Fujieda further discloses a reinforcing substrate provided on at least one of the protective layer side or the substrate side of a laminate including the substrate, the conversion layer, the pressure sensitive adhesive layer, and the protective layer.  (Fujieda, [0089], inclusion of structural features into adhesive layer 43 provides a reinforcement to the substrate)
	Regarding claim 16, Fujieda further discloses a central region of the conversion layer covers the pixel region of the substrate and is larger than the pixel region of the substrate.  (Fujieda, Fig. 1, size of item 31)
	Regarding claim 17, Fujieda further discloses a central region of the conversion layer covers the pixel region of the substrate and is smaller than the pixel region of the substrate.  (Fujieda, Fig. 1, note that a “central region” may be defined such that it satisfies the claimed size)
	Regarding claim 19 Fujieda discloses a radiation detector comprising a portion in which: a substrate in which a plurality of pixels for accumulating electric charges generated in accordance with light converted from radiation are formed in a pixel region; a conversion layer that converts the radiation into light; and a protective layer that has a laminated structure in which a protective film is laminated on a reflective pressure sensitive adhesive film that covers at least the conversion layer, and covers a region including the entire conversion layer and a region ranging to a surface of the substrate, are provided in this order, wherein the pressure sensitive adhesive film of the protective layer is disposed on the conversion layer side.  (See above with respect to claim 1)
	Regarding claim 20, Fujieda further discloses a control unit that outputs a control signal for reading out electric charges accumulated in the plurality of pixels; a drive unit that reads out the electric charges from the plurality of pixels in accordance with the control signal; and a signal processing unit that receives electrical signals according to the electric charges read from the plurality of pixels and generates image data according to the received electrical signals to output the image data to the control unit.  (Fujieda, [0039])
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Fujieda in view of Ikeda (2001/0008271)
	Regarding claim 18, Fujieda lacks explicit teaching of the substrate has flexibility.  
	Ikeda teaches the substrate has flexibility.  (Ikeda, [0074])
	It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use a flexible substrate in order to make a flexible x-ray detector as a whole.  (Ikeda, [0074])
	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Fujieda.  
	Regarding claim 15 Fujieda lacks explicit teaching of the reinforcing substrate has higher stiffness than the substrate.  
	However, when adding reinforcement to a member, using a material with higher stiffness than the member in question is standard practice as use of a material with lower stiffness would not provide reinforcement.
Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN C GUNBERG whose telephone number is (571)270-3107. The examiner can normally be reached Monday-Friday, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN C GUNBERG/Primary Examiner, Art Unit 2884